IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-10311
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

THOMAS STEELE,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:98-CR-166-1-A
                      --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Thomas Steele appeals his sentence following his guilty plea

to possession and passing of counterfeit securities of an

organization, a violation of 18 U.S.C. § 513(a).       He contends

that the district court erred by departing upward from the

sentencing range found in the presentence investigative report.

     The district court did not err in upwardly departing based

on a determination that Steele’s criminal history category and

offense level did not adequately reflect the seriousness of his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-10311
                                  -2-

criminal conduct and his likelihood of recidivism.   The reasons

given by the district court for the departure were acceptable,

and the departure itself, given both Steele’s extensive criminal

conduct and the statutory maximum for this crime, was reasonable.

See United States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993)

(en banc).   Further, the district court adequately explained the

reasons why the upward departure to offense level 24 was

appropriate.     See Lambert, 984 F.2d at 662-63.

     AFFIRMED.